                IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA, ex rel.   )
SYNTHETIC TURF COUNCIL,             )
                                    )
                Plaintiff,          )
                                    )             Civil Action No. 4:19-cv-102
v.                                  )
                                    )
PATH TO PROSPERITY, INC.,           )             EX PARTE AND UNDER SEAL
D/B/A PURCHASE GREEN;               )
ECOGREEN AMERICA, INC.;             )
PROMOUNDS, INC.;                    )
GLOBAL SYN-TURF, INC.;              )
PERFECT TURF, LLC;                  )
STANFORD ALLIANCE GROUP, INC.;      )
SYNTHETIC GRASS SUPERSTORE, INC.; )
FULL SWING GOLF, INC.;              )
ARIZONA TURF DEPOT, LLC;            )
CO-CREATION GRASS INTERNATIONAL; )
QINGDAO BELLINTURF INDUSTRIAL       )
CO., LTD; LELING TAISHAN ARTIFICIAL )
TURF INJUSTRY CO., LTD; JIANGSU     )
VIVATURF CO., LTD.;                 )
                                    )
                Defendants.         )

                                        ORDER

     Upon consideration of the motion filed by the United States to unseal this qui

tam pursuant to the False Claims Act, 31 U.S.C. § 3730(b)(4)(B), IT IS HEREBY

ORDERED THAT:

     1. The Relator’s Complaint, this Order, the Government’s motion to lift seal,

        and the Government’s Notice of Election to Decline Intervention be unsealed

        and served upon the Defendants by the Relator;

     2. All other documents filed by the Government shall remain under seal unless

        further ordered by the Court;
      3. The seal be lifted as to all other matters occurring in this action after the

         date of this Order;

      4. The parties shall serve all pleadings and motions filed in this action,

         including supporting memoranda, upon the Government, as provided for in

         31 U.S.C. § 3730(c)(3). The Government may order any deposition

         transcripts and is entitled to intervene in this action, for good cause, at any

         time;

      5. The parties shall serve all notices of appeal upon the Government;

      6. All orders of this Court shall be sent to the Government; and

      7. Should the Relator or Defendants propose that this action be dismissed,

         settled, or otherwise discontinued – except by voluntary dismissal without

         prejudice by the relator, to which the Government has already consented –

         the Court will solicit the written consent of the Government before ruling or

         granting its approval.

So Ordered this WK day of November, 2019.



                                        ____________
                                         _        _ ______________________
                                        ____________________________________
                                        CHRISSTOPHPH
                                        CHRISTOPHERHER L. RAY
                                                 S A S MAGISTRATE
                                        UNITED STATES      AG S A        JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA




                                            2
